DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (2011/0037170) in view of Hiraku et al (6,538,359).
-Regarding claim 16, Shinohara teaches a communication device (see figure 1) as a transceiver, comprising: 
a radio frequency (RF) signal processing circuit (4c) configured to process radio frequency signals transmitted and received by an antenna (ANT) (see [0075, 0076]) ; and 
a radio frequency module (1) configured to transfer, via (4b, 3b, 4a, 3a), the radio frequency signals between the antenna and the RF signal processing circuit (see [0075, 0076]), 
the radio frequency module, comprising:
a module board (2) (see figure 4, and [0078-0090]) that includes:
a first principal surface (2a) and a second principal surface (2b) on opposite sides of the module board (see figure 4) , 

a first acoustic wave filter (3b(3)) disposed on the first principal surface as one of the first principal surface and the second principal surface (see figure 2 and [0093]), and 
a second acoustic wave filter (3a(3))  disposed on the first principal surface as one of the first principal surface and the second principal surface (see figure 2 and [0093]), 
wherein a distance between the first acoustic wave filter and the power amplifier is shorter than a distance between the second acoustic wave filter and the power amplifier (since the second acoustic wave filter is in receive RF path (4a, 3a) and not connected to the power amplifier while the first acoustic wave filter is in transmit RF path (4b, 3b) and connected to the power amplifier via a coupling line “coupling line” which is desired with a shortest distance across the volume of the module board with a detour avoided as much as possible (see [0148]), and as such, said distance is a distance (across the volume of the module board between the first principal surface and  second principal surface)  from the first acoustic wave filter to the power amplifier and must be shorter than a distance (across the volume of the module board between the first principal surface and  second principal surface)  between the second acoustic wave filter and the power amplifier).
Shinohara does not clear teach whether an absolute value of a temperature coefficient of frequency of the first acoustic wave filter is smaller than an absolute value of a temperature coefficient of frequency of the second acoustic wave filter, as claimed.

For an application, since Shinohara does not teach in detail on how each of the first and second acoustic wave filters are implemented, it would have been obvious for one skilled in the art, upon his design preference, before the effective filing date of the invention to implement Shinohara, as taught by Hiraku et al, in such a way that the first acoustic wave filter of Shinohara would be implemented, as taught by the first acoustic wave filter of Hiraku et al, and the second acoustic wave filter of Shinohara would be implemented, as taught by the second acoustic wave filter of Hiraku et al, so that the first and second acoustic wave filters would be obtained, as required in the communication device, along with advantage of having the same coupling factor and insertion loss.
So, with the implementation, Shinohara in view of Hiraku et al teaches that an absolute value (=20) of a temperature coefficient of frequency of the first acoustic wave filter is smaller than an absolute value (=150) of a temperature coefficient of frequency of the second acoustic wave filter.
-Regarding claim 17, Shinohara teaches that the radio frequency module comprises an external-connection terminal (comprising (23(5), 22(5), 21(5), 10, 13b(13))  disposed on the second principal surface (see figure 5 and [0119]).
.
Allowable Subject Matter
Claims 1-15 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/PHUONG PHU/
Primary Examiner
Art Unit 2632